Citation Nr: 1431742	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 8, 2011 (excluding periods of temporary total ratings).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1978.

The Veteran testified at a travel Board hearing in April 2010 before the undersigned Veterans Law Judge sitting at the New York RO.  The transcript of this hearing is of record.

This issue has been before the Board on several occasions.  Most recently, in an April 2012 decision the Board denied entitlement to a rating in excess of 30 percent for PTSD prior to August 8, 2011.  The Veteran appealed the decision to the Veterans Claims Court.  In October 2013, the Court Clerk vacated the Board's decision and returned the matters to the Board for further development.  

The claims file includes additional medical evidence submitted directly to the Board since the JRM that has not yet been considered by the RO.  However, in a May 2014 written statement the Veteran waived initial RO consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

In a July 2012 written statement, the Veteran filed a new claim for service connection for a painful right foot scar.  Therefore, this new issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  PTSD caused occupational and social impairment with deficiencies in most areas since the grant of service connection.

2.  The Veteran's service-connected disabilities, including PTSD, traumatic amputation of right great and second toes, right knee strain, bilateral hearing loss, tinnitus, and right hip osteoarthritis render him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran is seeking an increased initial rating in excess of 30 percent, not include temporary periods of a total disability, for his PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated under DC 9411.  Under DC 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran submitted his original claim for service connection for PTSD in January 2006, and was assigned an initial 30 percent rating throughout the period on appeal.  Most recently, in April 2014, the Veteran was evaluated by Dr. C, a private psychologist.  Dr. C reviewed the Veteran's complete claims file, and personally interviewed the Veteran.  He noted that since at least October 2006, the Veteran experienced nightmares, flashbacks, exaggerated startle response, irritability, anxiety, difficulty sleeping, and intermittent depression.  He also noted that the Veteran had been assigned GAF scores ranging from 20 to 55.  

Based on his review of the evidence, Dr. C opined that the Veteran experienced severe symptoms of PTSD since some time prior to 2006.  He reflected that it was more likely than not the Veteran's PTSD caused occupational and social impairment with deficiencies in areas of work, family relations, thinking, and mood, the criteria associated with a higher 70 percent rating, since some time prior to 2006.  

After careful review, the Board finds the April 2014 opinion of Dr. C is supported by evidence in the claims file.  GAF scores suggesting serious symptoms have been assigned since 2006, including a score of 50 assigned by the June 2006 VA examiner.  This examiner also noted the Veteran's symptoms associated with PTSD, especially including his irritability, anger, and failure to consider consequences, had resulted in deficiencies in occupation, judgment, family relations, and mood.  Therefore, the June 2006 VA examination supports a higher 70 percent rating.

Treatment records throughout the period on appeal reflect GAF scores ranging from 20 to 50, suggesting serious symptoms and some impairment in reality testing or communication.  At his April 2010 Board hearing, the Veteran testified he experienced several of the criteria associated with a 70 percent rating, including suicidal thoughts, obsessional rituals, near-continuous panic, difficulty in adapting to stressful circumstances, and memory impairment.  He testified he had experienced these same problems since 2006.

Based on all of the foregoing, and affording all benefit of doubt to the Veteran, the Board finds the criteria for an initial 70 percent rating have been met.  To this extent, the appeal is granted.

However, the evidence does not establish the Veteran experienced total occupational and social impairment due to his PTSD.  He has not alleged, and the medical evidence does not establish, he exhibited the criteria associated with a total disability rating, including gross impairment in thought processes, persistent delusions, grossly inappropriate behavior, disorientation, or minimal hygiene, at any point during the appeal period.  Instead, he was consistently noted to present as clean, neatly groomed, and fully oriented.  Therefore, the criteria for a maximum total disability have not been met at any point during the period on appeal.  Accordingly, an initial rating not to exceed 70 percent is granted for the period prior to August 2011.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as chronic sleep difficulties, depression, irritability, and rapid mood changes, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

TDIU

Pursuant to the October 2013 JMR, the issue of entitlement to TDIU has been reasonably raised by the evidence in the claims file, and therefore is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As discussed above, the Veteran is granted a 70 percent rating for PTSD.  He is also currently rated  20 percent for his traumatic amputation of the right second toe, 10 percent for traumatic amputation of the right great toe, 10 percent for right knee strain, 10 percent for bilateral hearing loss, 10 percent for tinnitus, and 10 percent for right hip osteoarthritis.  He therefore meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if he is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.

The claims file does not reflect the Veteran received any formal education beyond the 10th grade.  Since service, he has been employed in a variety of jobs, most recently as an automobile mechanic.  However, he has not been employed since 1993.  He described he had trouble keeping a job because of "my big mouth and attitude."  Medical evidence in the claims file reflects that he is currently unemployable due to his service-connected disabilities.  As early as June 2006, a VA medical professional noted that the Veteran was unemployable due to his PTSD symptoms.  In April 2014 a private psychologist opined that the Veteran was not able to secure or follow substantially gainful employment due to his PTSD.  

Therefore, affording the Veteran all benefit of the doubt, the Board finds he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including PTSD.  Accordingly, TDIU is granted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records, post-service VA treatment records, records from the Social Security Administration, and all relevant private treatment records have all been obtained and associated with the claims file.  He also provided testimony at a hearing before the Board in April 2010 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was also provided with an examination regarding his PTSD, the report of which has been associated with the claims file.  The VA examiner was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the appeal.  Therefore, VA's duty to assist has been completed.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 70 percent rating, but no more, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


